J-S02002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.A.G.-B., MINOR            :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
    APPEAL OF: S.L.B., MOTHER          :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1945 EDA 2021

                 Appeal from the Decree Entered June 24, 2021
    In the Court of Common Pleas of Montgomery County Orphans' Court at
                              No(s): 2021-A0033

    IN RE: Z.L.R.G.-B., MINOR          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
    APPEAL OF: S.L.B., MOTHER          :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1946 EDA 2021

                 Appeal from the Decree Entered June 24, 2021
    In the Court of Common Pleas of Montgomery County Orphans' Court at
                              No(s): 2021-A0034

BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                      FILED FEBRUARY 28, 2022

        In these consolidated appeals,1 S.L.B. (“Mother”) appeals from the

decrees entered on June 24, 2021, involuntarily terminating her parental

rights to J.A.G.-B. (a male born in April 2019), and Z.L.R.G.-B. (a female




1In a December 20, 2021 per curiam order, this Court consolidated the two
appeals sua sponte.
J-S02002-22


born in July 2017), (collectively, “the Children”), pursuant to Section 2511 of

the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.2 We affirm.

      We summarize the facts and procedural history of this case as follows.

Mother has a history of prior involvement with the Montgomery County

Office of Children and Youth (“OCY” or “the Agency”), both as a child and as

a mother. N.T., 6/24/21, at 50. Mother has seven children, none of whom

are in her care. Id. In the present case, OCY received a referral at or near

the time of J.A.G.-B.’s birth in April 2019. Mother gave birth to J.A.G.-B. at

home before being transported to the hospital where Mother tested positive

for fentanyl, oxycodone, and opiates. Id. at 40. Soon after, in May 2019,

OCY received another referral, this time for Z.L.R.G.-B., then age two, who

ingested heroin and required two doses of Narcan to be revived. Id. at 41

and 94. As a result, OCY implemented a safety plan which placed Children

with maternal relatives and prohibited Mother from unsupervised contact

with Children. Id. at 43. On June 10, 2019, OCY discovered that Mother

violated the safety plan, thus OCY took emergency custody of Children and

placed them in an OCY foster home where they have remained. Id. at 43-

44. Children were adjudicated dependent on July 16, 2019. Id.




2 On the same day, the trial court terminated the parental rights of J.G.,
Z.L.R.G.-B.’s natural father, who voluntarily relinquished his rights. N.T.,
6/24/21, at 12-18, 98. Similarly, the trial court involuntarily terminated the
parental rights to any unknown natural father with respect to J.A.G.-B. Id.
at 98. Neither J.G. nor any unknown father are involved in this appeal.


                                     -2-
J-S02002-22


       Throughout the pendency of this case, OCY created four family service

plans (FSPs) for Mother, all of which included the following permanency

objectives:   address her mental health needs; address substance abuse

needs; provide safe and stable housing; demonstrate financial security;

participate in supervised visitation with the Children; and improve her

parenting skills. Id. at 59, 62. Four permanency review hearings were held

wherein Mother showed minimal progress on her permanency goals. 3 Id. at

80.    Consequently, on April 6, 2021, OCY filed petitions for involuntary

termination of Mother’s parental rights to Children pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (8), and (b).

       The trial court held a termination hearing on June 24, 2021.4 Although

her counsel was present and confirmed that Mother was notified of the

hearing, Mother failed to attend and provided no explanation.        See id. at

8-9.   At the hearing, OCY presented the testimony of OCY caseworkers

Amber Crosby and Paige Smedley, JusticeWorks YouthCare supervisor

Deseree Purdy, and Gaudenzia administrative case manager Sabrina Moore.

At the conclusion of testimonial evidence, the trial court set forth its findings

3 Although her presence was required, Mother failed to attend two of the
four permanency review hearings despite those hearings being held virtually.

4  Throughout the proceedings before the trial court and on appeal, Mother
was represented by Damien D. Brewster, Esq. Amy S. Newman, Esq. was
appointed as guardian ad litem (GAL) to represent Children’s legal and best
interests. See In re T.S., 192 A.3d 1080, 1092-1093 (Pa. 2018) (holding
“if the preferred outcome of a child is incapable of ascertainment because
the child is very young and pre-verbal, there can be no conflict between the
child’s legal interests and his or her best interests[.]”).

                                      -3-
J-S02002-22


of fact and conclusions of law on the record.   Specifically, the trial court

found the following:

     Turning to the facts established in this case by [OCY], the
     children were removed from the home on June 10th 2019, and
     placed in a foster care home that is now the pre-adoptive home
     where both children are placed together.

     Since that time, [OCY] has had four [FSPs] for [] Mother setting
     forth goals she should attempt to meet in order to be reunified
     with her children. [OCY] has provided a case timeline and a visit
     log with respect to [] Mother that are now part of the record as
     well.

     [] Mother, although she expresses her love and affection for the
     children and has had visits with the children since the onset of
     the case, her last in-person visit was March 10th, 2020,
     according to the testimony. After that time, [OCY] instituted
     virtual video visits during the COVID-19 pandemic.

     However, in August of 2020, [] Mother was offered in-person
     visits on the conditions that she both get a negative COVID test
     because one of her children has respiratory issues that could be
     affected by transmission of the disease and [] she comply with
     drug screens as required by [OCY].        The testimony of the
     caseworker was that [Mother] was aware of these two conditions
     for resuming in-person visits. Nevertheless, since August 2020
     to the present date, [] Mother has failed to comply with these
     two conditions.

     With respect to drug testing by [OCY], [] Mother has not
     complied with any of the attempts to obtain a drug screen or the
     contacts from the OCY caseworker to meet with her and obtain a
     drug screen since August of 2020. On at least five occasions
     since August of 2020, a twenty-four-hour notice [to submit to a
     drug screen] was left [at Mother’s confirmed residence,] to which
     she did not respond[. OCY presumes noncompliance with each
     notice] to be positive. On other occasions[, Mother] simply was
     not available, was not at home, or otherwise evaded meeting
     with the caseworker for the purpose of complying with required
     drug testing.

     [The record also demonstrates,] based upon the drug screen log,
     that prior to August of 2020, [Mother] also had some presumed

                                   -4-
J-S02002-22


     positive tests, some negative tests, and some positive tests for
     methamphetamines and [PCP] in early 2019, early in the case.

     [] Mother had a number of goals that she was required to meet
     by [OCY] throughout the history of the case. She did get drug
     and alcohol evaluations, as required, on two occasions but did
     not comply with the recommendations for outpatient treatment
     from Gaudenzia. She sought a third evaluation in April of 2021,
     but failed to attend her appointment.

     [Mother] failed to comply with her mental health treatment [or]
     provide evidence of compliance to the [OCY] caseworker.

     [Mother] failed to attend the last two permanency review
     hearings that were conducted virtually and which she could have
     attended virtually. She failed to attend the hearing today or
     attempt to make any arrangements to either seek a continuance
     or seek an opportunity to attend virtually today’s hearing.

     Her visit coaching services through JusticeWorks were
     terminated due to her failure to comply with the conditions for
     resuming in-person visits with her children.

     Looking at the six-month period prior to the filing of the petition,
     during that entire period[, Mother] has had no in-person visits
     with the children and has made no progress on her [FSP] goals
     with respect to drug and alcohol treatment, substance abuse
     treatment, mental health treatment, or improving her
     relationship and parenting skills with respect to both of her
     children.

     One of [Mother’s] goals was to obtain housing, which she did.
     She obtained housing with the assistance of Your Way Home, but
     the caseworker [] testified that she subsequently lost her
     funding to support her continued residence in that home, [that
     being] the rent subsidy that she had through Your Way Home[.
     Thus that housing] doesn’t appear to be a sustainable living
     situation at this time.

     Equally, another one of her [FSP] goals was to obtain financial
     stability, employment, and to be able to provide for herself and
     her children[. Mother] has not provided evidence of employment
     to the caseworker since January of 2020.




                                    -5-
J-S02002-22


Id. at 102-106 (some paragraphing edited).            Thus, the trial court

involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (8), and (b) in open court, see id. at 113-114, and

entered the same ruling by decrees entered on June 24, 2021.                This

consolidated appeal followed.5

     On appeal, Mother raises the following issues for review:

     1. Did the trial court err in terminating [Mother’s] parental rights
     pursuant to 23 Pa.C.S.A. § 2511(a)(1) where the evidence at
     trial failed to establish by clear and convincing evidence that
     Mother failed to perform parental duties during the six month
     time period immediately preceding the filing of the petitions to
     terminate parental rights?

     2. Did the trial court err in terminating [Mother’s] parental rights
     pursuant to 23 Pa.C.S.A. § 2511(a)(2) where the evidence at
     trial failed to establish by clear and convincing evidence that any
     alleged repeated and continued incapacity cannot or will not be
     remedied by [] Mother?

     3. Did the trial court err in terminating [Mother’s] parental rights
     pursuant to 23 Pa.C.S.A. § 2511(a)(8) where the evidence at
     trial failed to establish by clear and convincing evidence that
     termination of [] Mother’s parental rights would best serve the
     needs and welfare of the children?

     4. Did the trial court err in terminating [Mother’s] parental rights
     where the evidence at trial failed to establish by clear and
     convincing evidence that the developmental, physical[,] and
     emotional needs and welfare of the children will be best served
     by termination of [] Mother’s parental rights?


5On July 26, 2021, Mother filed a concise statement of errors complained of
on appeal along with separate notices of appeal for each child pursuant to
Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court subsequently filed a Rule
1925(a) opinion on August 31, 2021, expressly adopting its findings of fact
and conclusions of law as stated in open court at the termination hearing.
See N.T., 6/24/21, at 98-120.


                                    -6-
J-S02002-22


Mother’s Brief at 7 (re-numbered; extraneous capitalization omitted).

      We review an appeal of a termination of parental rights according to

an abuse of discretion standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).   “[T]he trial court is free to believe all, part, or none of the

evidence    presented,   and   is   likewise   free   to   make   all   credibility

determinations and resolve conflicts in the evidence.”       In re Q.R.D., 214

A.3d 233, 239 (Pa. Super. 2019) (citation omitted). “If competent evidence

supports the trial court’s findings, we will affirm even if the record could also

support the opposite result.” In re B.J.Z., 207 A.3d 914, 921 (Pa. Super.

2019) (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by an assessment of the needs and welfare of the child.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing

                                      -7-
J-S02002-22


      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the [trial] court determines that the parent’s conduct warrants
      termination of his or her parental rights does the [trial] court
      engage in the second part of the analysis pursuant to Section
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is “so clear, direct,

weighty, and convincing as to enable the trier[-]of[-]fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re Z.P., 994 A.2d 1108, 1116 (Pa. Super. 2010) (citation omitted).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Instantly, we conclude that the certified record supports the decrees

pursuant to Section 2511(a)(1) and (b), which provide as follows.

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing
           parental claim to a child or has refused or failed to perform
           parental duties.

                                  *     *    *

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the

                                      -8-
J-S02002-22


      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d at 384.

      To satisfy the requirements of Section 2511(a)(1), “the moving party

must produce clear and convincing evidence of conduct, sustained for at

least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citation omitted).    It is well-established that “Section 2511

does not require that the parent demonstrate both a settled purpose of

relinquishing parental claim to a child and refusal or failure to perform

parental duties. Accordingly, parental rights may be terminated pursuant to

Section 2511(a)(1) if the parent either demonstrates a settled purpose of

relinquishing parental claim to a child or fails to perform parental duties.”

In re Adoption of Charles E.D.M., 708 A.2d 88, 91 (Pa. 1998) (emphasis

in original) (citation omitted).

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his[, or
      her,] ability, even in difficult circumstances. A parent must
      utilize all available resources to preserve the parental
      relationship, and must exercise reasonable firmness in resisting
      obstacles placed in the path of maintaining the parent-child

                                     -9-
J-S02002-22


      relationship. Parental rights are not preserved by waiting for a
      more suitable or convenient time to perform one's parental
      responsibilities while others provide the child with the child's
      physical and emotional needs.

In re Z.P., 994 A.2d at 1119 (citation and original brackets omitted). Our

Supreme Court explained that parental duty “is best understood in relation

to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa. 1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this
      Court has held that the parental obligation is a positive duty
      which requires affirmative performance. This affirmative duty
      encompasses more than a financial obligation; it requires
      continuing interest in the child and a genuine effort to maintain
      communication and association with the child. Because a child
      needs more than a benefactor, parental duty requires that a
      parent ‘exert himself to take and maintain a place of importance
      in the child’s life.’

Id. (citations omitted). Additionally,

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B., N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations

omitted).

      Mother argues that OCY did not meet its evidentiary burden under

Section 2511(a).     Specifically, Mother argues that she “requested and

attended frequent visits with the Children; provided supervision, love, and

affection during those visits; maintained a loving bond with them; and


                                    - 10 -
J-S02002-22


obtained housing which was suitable for Mother and the Children and met

OCY’s specifications.” Mother’s Brief at 14 (punctuation edited).

       Based on the testimony and evidence elicited at the termination

hearing, the trial court concluded OCY established clear and convincing

evidence that Mother “failed to perform any parental duties for a period of

more than six months prior to the filing” of the instant petitions.     N.T.,

6/24/21, at 108-109.      It determined that within the six-month period

preceding the termination petition, Mother made no progress on her FSP

goals including drug and alcohol treatment, substance abuse treatment,

mental health treatment, or improving her relationship and parenting skills.

Id. at 105.    Moreover, Mother failed to obtain employment or financial

stability. Id. at 106. While Mother did obtain housing with the assistance of

Your Way Home, she lost the financial assistance offered by that program;

thus, the sustainability of such living situation became questionable. Id. at

106.   The trial court also credited Mother’s love and affection for Children

and attendance during virtual visits, but emphasized that it was her own

noncompliance with the required conditions that prevented in-person

visitation. Id. at 103. JusticeWorks terminated her visit coaching services,

and she never progressed beyond supervised visitation with Children. Id. at

105, 111.

       At the time of the termination hearing, Children were in placement for

two years, constituting the majority of J.A.G.-B.’s and half of Z.L.R.G.-B.’s


                                    - 11 -
J-S02002-22


lives.    During that period, Mother did not fulfill any of her FSP objectives.

Overall, Mother thwarted caseworker’s attempts to help her achieve these

goals and remained uncooperative throughout the case.          OCY caseworker,

Ms. Smedley, testified that her last meeting with Mother occurred on August

3, 2020, after which “[t]here have been scheduled appointments for me to

meet with [Mother, but] she texted me that she’s not home[,] doesn’t

answer the door[,] or she fails to respond to my attempts to meet with her.”

Id. at 76.

         Regarding mental health, since June 2019, Mother neither provided

documentation of a mental health evaluation nor completed any mental

health treatment despite suffering a mental breakdown in March 2020 which

necessitated a week-long hospitalization at Horsham Clinic. Id. at 64-68.

         Regarding substance abuse, Mother obtained evaluations but never

followed through with recommended treatment. Mother undertook two drug

and alcohol evaluations, the second being required “[b]ecause she failed to

comply with the recommended services within the allotted time frame, and

she had to be reassessed for services.”           Id. at 66.     Mother never

documented her completion of any drug and alcohol treatment. Moreover,

of the required drug screens, Mother complied with only nine of 29 attempts

between June 2019 and May 2021, the last submission being February 20,

2020.     Id. at 70-71, 72.   Specifically, Ms. Smedley explained that Mother




                                      - 12 -
J-S02002-22


received 11 twenty-four-hour notices6 but complied once, in which she

tested positive for methamphetamines.

     Regarding employment and housing, Mother failed to secure stable

arrangements that demonstrated that she could provide for her own or the

Children’s needs.   Mother provided a single paystub from McDonalds in

January 2020; however, in the same month she informed Ms. Smedley that

she was no longer employed because it was too far from her home. Id. at

63. While Mother obtained suitable housing through Your Way Home, Ms.

Smedley expressed her concern for whether Mother could sustain such

accommodations because “she’s no longer receiving the rental payments

[from Your Way Home,] the home rent is $1,200[.00] a month, and she

doesn’t have suitable employment that she’s made me [aware] of to be able

to cover that rent each month.” Id. at 91. Since January 2020, Mother did

not report any employment to OCY despite being requested to do so. Id. at

63-64.

     Finally, regarding visitation and Mother’s overall parenting skills,

Mother never progressed from supervised visitation.    Id. at 80.   Mother’s

last in-person visit with Children was March 10, 2020, approximately fifteen


6 “A twenty-four-hour notice is a document that is left for the parents when
an attempted drug screen is made at their home, and the notice is left on
their door or in their mailbox for them to comply with the drug screen within
twenty-four hours or else it would be considered presumed positive for all
drugs.” N.T., 6/24/21, at 71. Ms. Smedley discussed with Mother the
consequences of noncompliance with a twenty-four-hour notice on multiple
occasions. Id.

                                   - 13 -
J-S02002-22


months prior to the termination hearing. Id. at 80. Due to the COVID-19

global pandemic, visits were held virtually. Id. at 79. Mother consistently

attended virtual visits. Ms. Purdy testified that during some of these virtual

visits, Mother dressed inappropriately or “wasn’t able to appropriately

interact with the children because of whatever mental health issues she was

experiencing at that time.” Id. at 32-33.

      Since August 2020, Mother was offered the opportunity to transition

back to in-person visitation on the conditions that she submit to drug

screening and produce negative COVID-19 test, however, Mother failed to

abide by these conditions. Id. at 29, 74-75, 79-80. Had Mother complied,

she could have attended 42 in-person visits with Children. Id. at 80.

      Upon review, we conclude that competent evidence supported the trial

court’s determination that OCY presented clear and convincing evidence to

terminate Mother’s parental rights pursuant to Section 2511(a)(1).       Most

strikingly, Mother failed to attend the termination hearing, thus she did not

provide any explanation for her conduct to refute OCY’s claims. Id. at 107.

Therefore, her first issue is without merit.7

      Once the trial court determines that termination of parental rights is

warranted under Section 2511(a), the trial court is required to engage in an

7 Because we find that the trial court did not abuse its discretion in finding
that OCY provided clear and convincing evidence warranting termination of
Mother’s parental rights under Section 2511(a)(1), we need not address
Mother’s remaining claims involving Section 2511(a)(2) or (8). See In re
B.L.W., supra. Accordingly, we proceed to an evaluation of Children’s best
interests and welfare under Section 2511(b).

                                     - 14 -
J-S02002-22


analysis pursuant to Section 2511(b) to determine whether termination is in

the best interests of the child. “[A] parent’s basic constitutional right to the

custody and rearing of . . . her child is converted, upon the failure to fulfill

. . . her parental duties, to the child’s right to have proper parenting and

fulfillment   of    [the   child’s]   potential      in   a   permanent,    healthy,   safe

environment.” In re B., N.M., 856 A.2d at 856 (internal citations omitted).

Accordingly, while the focus in terminating parental rights under Section

2511(a) is on the parent, that focus shifts to the child pursuant to Section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).

      In the context of a Section 2511(b) analysis, “the court must take into

account whether a bond exists between child and parent, and whether

termination        would   destroy     an     existing,       necessary    and   beneficial

relationship.” In re Z.P., 994 A.2d at 1121.

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910
      (Pa. Super. 2008) (trial court’s decision to terminate parents’
      parental rights was affirmed where court balanced strong
      emotional bond against parents’ inability to serve needs of
      child). Rather, the orphans’ court must examine the status of
      the bond to determine whether its termination “would destroy an
      existing, necessary and beneficial relationship.” In re Adoption
      of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).




                                            - 15 -
J-S02002-22


In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011). Equally, the trial court

should consider “whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.” In re T.S.M., 71 A.3d

at 268.   “Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010). The court is not required to use

expert testimony; social workers and caseworkers may offer evaluations as

well. In re Z.P., 994 A.2d at 1121. Ultimately, the concern is the needs

and welfare of a child. Id. Moreover, a parent’s own feelings of love and

affection for a child, alone, do not prevent termination of parental rights.

See id. at 1116; In re I.J., 972 A.2d 5, 9 (Pa. Super. 2009) (“a child’s life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting”).

      Moreover,

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship,
      as well as the tangible dimension. Continuity of the relationships
      is also important to a child, for whom severance of close
      parental ties is usually extremely painful. The trial court, in
      considering what situation would best serve the child[ren]’s
      needs and welfare, must examine the status of the natural
      parental bond to consider whether terminating the natural
      parents’ rights would destroy something in existence that is
      necessary and beneficial.

In re Z.P., 994 A.2d at 1121, quoting In re C.S., 761 A.2d 1197, 1202 (Pa.

Super. 2000). Similarly, the trial court may emphasize the safety needs of

                                      - 16 -
J-S02002-22


the child and may consider intangibles, such as the love, comfort, security,

and stability the child might have with the foster parent. See In re N.A.M.,

33 A.3d at 103.

     Here, Mother argues that there was insufficient evidence for the trial

court to conclude that the Children’s developmental, physical and emotional

needs would be best served by terminating her parental rights because “she

and the Children share a loving bond.” Mother’s Brief at 18. In support of

her claim, Mother solely relies on evidence indicating her love and affection

for the Children. Id. at 18-19 (arguing that caseworkers testified that they

observed love and affection, and that Mother expressed her love for the

Children to them).

     Regarding Section 2511(b), the trial court stated:

     In this case, the evidence demonstrated that [] Mother loves the
     two children; although, her bond with the younger child, [J.A.G.-
     B.,] with whom she has not resided since he was two months
     old, is even less than a bond with the older child[, Z.L.R.G.-B.]

     [] Although she has love and affection for the children and has
     attended video visits, [] Mother simply has not done the work to
     sustain a parent/child bond with each of these children,
     particularly in failing to take the opportunity to make herself
     available to attend in-person visits and to continue her work with
     JusticeWorks with their support to make the visits meaningful
     and to deepen her relationship with each of the children and to
     provide them one-on-one care, love, affection, and support in an
     in-person setting.

     She never progressed beyond supervised visitation with the
     children, and she never met the [FSP] goals of providing for the
     children financially, providing safe and stable housing, and in
     particular, addressing her mental health needs and her
     substance abuse needs.


                                   - 17 -
J-S02002-22


      For all of these reasons, the bond between the children and []
      Mother has become attenuated, and the children are, by
      contrast, safe and secure, loved, and supported in the foster
      home and have developed a bond with the foster mother.

N.T., 6/24/21, at 110-111. Accordingly, the trial court concluded:

      In this case, the testimony clearly established that [] Mother has
      not maintained sufficient ongoing and enduring contact, love,
      and support, and has not taken advantage of the opportunities
      provided to her to develop a deeper parental relationship with
      her children, and there is an insufficient parental bond between
      birth mother and the two children. Therefore, severing this
      natural relationship will not be contrary to the needs and welfare
      of the [C]hildren.

Id. at 112.

      We find that competent evidence supports the trial court’s conclusion

that the Children will not be harmed by termination of Mother’s parental

rights.   While Mother correctly notes that caseworkers acknowledged her

love for the Children, see id. at 46, 86, a parent’s love and affection alone

will not preclude termination.   Z.P., supra.   Moreover, Mother disregards

the credited testimony from the same witnesses that the Children would not

be irreparably harmed if Mother’s parental rights are terminated.          N.T.,

6/24/21, at 86.

      Conversely, unequivocal testimony described the strong, stable,

supportive, and loving bond that the Children shared with Foster Mother,

who appropriately provided for their needs and welfare since June 2019 and

presented as an adoptive resource. Id. at 82-83. Ms. Smedley testified the

Children “are doing wonderfully.    They’re very well adjusted to be with



                                    - 18 -
J-S02002-22


[Foster Mother.] [J.A.G.-B.] has been with her since he was less than two

months old. As far as he’s aware, [Foster Mother] is the only caregiver that

has ever been consistently in his life and met his needs.”        Id. at 83.

Moreover,

      [the Children] are frequently looking to [F]oster [M]]other for
      reassurance and approval. If they have a need that’s being met,
      they are comfortable in going back to her and asking for her
      support. They’re affectionate towards her and sit on her lap and
      hug her and give her kisses, which seems to be a very positive
      interaction. And there’s never been reason [ ] to feel concerned
      that their needs are not being met.

Id. at 84.    It is Foster Mother who tends to the Children’s medical and

emotional needs.    Id. at 84-85.   Therefore, the trial court did not err or

abuse its discretion in concluding that the Children’s developmental,

physical, and emotional needs and welfare necessitate the involuntary

termination of Mother’s parental rights pursuant to Section 2511(b).

      As we have determined that clear and convincing evidence supported

the trial court’s termination of Mother’s parental rights pursuant to Section

2511(a)(1) and (b), we affirm the trial court decrees.

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/28/2022


                                    - 19 -